Martinez v Benevento Realty Corp. (2019 NY Slip Op 07029)





Martinez v Benevento Realty Corp.


2019 NY Slip Op 07029


Decided on October 1, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2019

Friedman, J.P., Tom, Webber, Gesmer, Oing, JJ.


9969 152211/18

[*1]Juan Roberto Cruz Martinez, as Executor of the Estate of Ana Cruz, deceased, Plaintiff,
vBenevento Realty Corp., et al., Defendants.
Benevento Realty Corp., Third-Party Plaintiff-Respondent,
vJose Luis Arosquipa, Third-Party Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on or about May 18, 2017,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated September 5, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: OCTOBER 1, 2019
CLERK